Status of Application
1.	Acknowledgment is made of the amendments filed 12/03/2021. Upon entering the amendments, claims 1, 9-10, 13, and 16-17 are amended and claims 1-20 are pending and presented for the examination. 
Rejections Withdrawn
2.	Claims 1 and 13 have been amended to overcome the U.S.C. 112 indefiniteness rejections previously issued. These grounds of rejection are therefore withdrawn for said claims and the claims dependent therefrom. 
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The remarks are further persuasive at showing that the amended claims are no longer indefinite, as it is shown that the area ratio of certain grains contained in the claimed dielectric ceramic refers to first grains, and that this term “first grains” is supported by the initial disclosure and does not raise ambiguity issues that were present with the use of “second grains” terminology. The remarks also show that the use of “second” language in instant claim 20 is not ambiguous because both first and second crystal grains are referred to. Therefore, the previously issued grounds of rejection under USC 112 are withdrawn. 
Allowable Subject Matter
4.	Claims 1-20 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed dielectric ceramic compositions and multilayer ceramic electronic component. Specifically, the prior art fails to teach a dielectric ceramic composition comprising BaTiO3 as a base material along with a subcomponent, wherein the ceramic composition has a sintered microstructure such that there is a first crystal grain portion that has four or more domain boundaries, wherein the area ratio of said first crystal grain portion to the total crystal grain area is 20% or less. The prior art also does not teach or suggest a multilayer ceramic electronic component comprising a ceramic body having a dielectric layer and internal electrode, wherein there is also an external electrode on an external surface of the body and that is connected to said internal electrode, and wherein said dielectric layer has a sintered microstructure such that there is a first crystal grain portion that has four or more domain boundaries, wherein the area ratio of said first crystal grain portion to the total crystal grain area is 20% or less. Finally, the prior art does not teach or suggest a dielectric ceramic composition comprising BaTiO3 as a base material along with a subcomponent that is selected from Y, Dy, Ho, Er, Gd, Ce, Nd, Sm, Tb, Tm, La, Yb, and oxides or carbonates of these elements; wherein said dielectric comprises a further subcomponent that is selected from Ba and Ca and oxides/carbonates thereof and a subcomponents selected from an oxide, carbonate, or glass containing Si; wherein the relative contents of each of the aforementioned three subcomponents satisfies the relationship as denoted by the A, B, C, and D points of instant claim 18 as plotted on an X-Y axis as described therein. 
The most relevant prior art references found are Tokita et al (US 6746980) and Yamaguchi et al (US 8097552). The difference from instant claims is that while Tokita et al teaches a dielectric ceramic composition having barium titanate as a main component and comprising a subcomponent such that the compositional features of the dielectric are similar to those of the instant claims and disclosure, Tokita does not teach or suggest a microstructure such that there is a first crystal grain portion that has four or more domain boundaries, wherein the area ratio of said first crystal grain portion to the total crystal grain area is 20% or less, and it has been shown by way of evidence in this prosecution that the teachings of Tokita would be unable to result in a microstructure with such features Tokita further does not teach or suggest a dielectric having the three subcomponents of instant claim 18 in amounts wherein the relative contents of each of the aforementioned three subcomponents satisfies the relationship as denoted by the A, B, C, and D points of instant claim 18 as plotted on an X-Y axis as described therein. Yamaguchi teaches a similar dielectric ceramic composition, and teaches that the inclusion of Li2O along with SiO2 is effective at lowering the sintering temperature and suppressing excessive grain growth; Yamaguchi, however, does not teach or suggest a microstructure such that there is a first crystal grain portion that has four or more domain boundaries, wherein the area ratio of said first crystal grain portion to the total crystal grain area is 20% or less, and also does not teach or suggest a dielectric having the three subcomponents of instant claim 18 in amounts wherein the relative contents of each of the aforementioned three subcomponents satisfies the relationship as denoted by the A, B, C, and D points of instant claim 18 as plotted on an X-Y axis as described therein. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW18 December 2021